Sherwood, J.
— Action by plaintiffs, who were consignees of a car load of wheat screenings shipped on defendant’s road, bnt destroyed before reaching the-point of destination. The controlling question in this-case is the -right of plaintiffs to maintain this action. On this point we entertain no doubt. 2 Rorer on Railroads, 1330, sec. 5; Ib. 1332, sec. 5; 1328, sec. 2, and cases cited. Moreover, the plaintiffs paid the draft-drawn on them and received the bill of lading to which the draft was attached, and subsequently purchased the-wheat from the owner, Slaughter. 2 Rorer on Railroads,. 1318, sec. 2. They thus became the real parties in interest, under the code. Section 3462. The fact that the-screenings were destroyed prior to their absolute sale to-plaintiffs does not affect the proper conclusion to be-reached. The property of Slaughter in the screenings still continued and was the subject of transfer to plaintiffs, and they could maintain this action on the ground; of the transfer, if upon no other.
The instructions given at the instance of plaintiffs, and of the court’s own motion, placed the matter before" the jury on the theory of the law as above announced, and discovering no substantial error in the record (R. S.r secs. 3569, 3775), we affirm the judgment.
All concur.